SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 11-K (Mark One): [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the fiscal year ended December 31, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission file number 1-16477 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: COVENTRY HEALTH CARE, INC. RETIREMENT SAVINGS PLAN 6720-B Rockledge Drive, Suite 700 Bethesda, MD 20817 B.Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: COVENTRY HEALTH CARE, INC. 6720-B Rockledge Drive, Suite 700 Bethesda, MD 20817 REQUIRED INFORMATION 1) Financial Statements and Schedules (and Notes thereto) 2) Consent of Independent Registered Public Accounting Firm to Incorporation By Reference (attached) SIGNATURES Coventry Health Care, Inc. Retirement Savings Plan. Pursuant to the requirements of the Securities Exchange Act of 1934, the Plan Administrators have duly caused this Annual Report to be signed on its behalf by the undersigned hereunto duly authorized. COVENTRY HEALTH CARE, INC. RETIREMENT SAVINGS PLAN Date: June 27, 2012 By: /s/ John J. Ruhlmann John J. Ruhlmann, Senior Vice President and Corporate Controller By: /s/ William Robinson William Robinson, Chief Human Resources Officer and Plan Administrator Financial Statements and Supplemental Schedules Coventry Health Care, Inc. Retirement Savings Plan Year Ended December31, 2011 With Report of Independent Auditors ERISA Plan Number– 002 Plan Sponsor EIN– 52-2073000 Coventry Health Care, Inc. Retirement Savings Plan Financial Statements and Supplemental Schedules Year Ended December31, 2011 Contents Report of Independent Auditors 1 Financial Statements Statements of Net Assets Available for Benefits 2 Statement of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4 Supplement Schedules Schedule H, Line 4i– Schedule of Assets (Held at End of Year) 14 Schedule H, Line 4j– Schedule of Reportable Transactions 15 Report of Independent Registered Public Accounting Firm Administrative Committee Coventry Health Care, Inc. Retirement Savings Plan We have audited the accompanying statements of net assets available for benefits of Coventry Health Care, Inc. Retirement Savings Plan (the Plan) as of December 31, 2011 and 2010, and the related statement of changes in net assets available for benefits for the year ended December 31, 2011. These financial statements are the responsibility of the Plan's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Plan's internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan at December 31, 2011 and 2010, and the changes in its net assets available for benefits for the year ended December 31, 2011, in conformity with US generally accepted accounting principles. Our audits were performed for the purpose of forming an opinion on the financial statements as a whole. The accompanying supplemental schedule of assets (held at end of year) as of December 31, 2011, and the schedule of reportable transactions for the year then ended, are presented for purposes of additional analysis and are not a required part of the financial statements but are supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. Such information is the responsibility of the Plan's management. The information has been subjected to the auditing procedures applied in our audits of the financial statements and, in our opinion, are fairly stated in all material respects in relation to the financial statements taken as a whole. /s/ Ernst &Young LLP Baltimore, Maryland June 27, 2012 1 Coventry Health Care, Inc. Retirement Savings Plan Statements of Net Assets Available for Benefits December 31 Assets Investments: Cash $ $ Investments Total investments Receivables: Notes receivable from participants Total receivables Net assets available for benefits $ $ See accompanying notes. 2 Coventry Health Care, Inc. Retirement Savings Plan Statement of Changes in Net Assets Available for Benefits Year Ended December 31, 2011 Additions Investment income: Interest and dividends $ Net appreciation in fair value of investments ) Net investment results Contributions: Participants Rollovers Employer, net of forfeitures Total contributions Total additions Deductions Benefits paid to participants Administrative expenses, net of forfeitures Total deductions Net increase Net assets available for benefits: Beginning of year End of year $ See accompanying notes. 3 Coventry Health Care, Inc. Retirement Savings Plan Notes to Financial Statements December31, 2011 1. Plan Description The following description of the Coventry Health Care, Inc. Retirement Savings Plan (the Plan) is provided for general informational purposes only. Complete information regarding the Plan’s provisions may be found in the Plan document, which is available from the Human Resources Department of Coventry Health Care, Inc. General Coventry Health Care, Inc. and subsidiaries (the Company) adopted a savings plan and trust effective April1, 1998. The Plan is a defined contribution plan established by the Company under the provisions of Section 401(a) of the Internal Revenue Code (the Code), which includes a qualified cash or deferred arrangement as described in Section 401(k) of the Code, for the benefit of eligible employees of the Company. All employees of the Company are automatically eligible to participate in the Plan upon commencement of employment, unless an alternate qualified plan is available to certain employees during the 410(b) transition period for newly acquired entities which may have previously sponsored a qualified plan prior to acquisition. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA), as amended. Effective December1, 2006, the Plan was amended to remove the three-year service requirement for divestiture, allowing all participants regardless of their years of service to liquidate the Company common stock from their accounts, subject to SEC blackout period trading restrictions, and transfer the proceeds to other Plan investment options. The Company completed its acquisitions of Preferred Health System on February1, 2010 and Mercy Health Plan on October1, 2010. As a result of these acquisitions, the Preferred Health System and Mercy Health Plan 401(k) plans were terminated and the employees were given a choice to take cash distribution, roll over the balance to an IRA, or roll the balance into the Coventry Health Care 401(k) plan. As a result, $1,820,547 of rollovers are reflected in the Plan’s statement of changes in net assets available for benefits as of December31, 2010. Plan Administration T. Rowe Price is the custodial trustee and record keeper of the Plan’s investments in mutual funds, participant loans, and Company common stock in the Plan. The Plan is administered by the 401(k) Plan Investment Committee, which is appointed by the Board of Directors of the Company. 4 Coventry Health Care, Inc. Retirement Savings Plan Notes to Financial Statements (continued) 1. Plan Description (continued) Contributions Eligible employees are automatically enrolled with a deferral rate of 6% of compensation unless they specify otherwise. Eligible employees can contribute an amount up to 75% of compensation, as defined by the Plan, subject to certain limitations under the Code. Participants age 50 or over may make additional catch-up contributions. In addition, the Company provides a matching contribution equal to 100% of each participant’s contribution up to a maximum of 3% of compensation, and 50% of each participant’s contribution in excess of 3% up to a maximum of 6% of compensation considered, for a maximum matching contribution of 4.5% of eligible Plan compensation. Company matching contributions are made in shares of the Company’s common stock. Vesting Participants are fully vested in their contributions and the earnings thereon. Vesting in employer matching contributions made prior to January1, 2006, is based on years of service. Employer matching contributions made to Participant accounts prior to January1, 2006, vest over the period listed below. Less than one year 0% One year 50% Two years or more 100% Effective January1, 2006, the Plan was amended so that Company matching contributions allocated on or after January1, 2006, are referred to as safe harbor matching contributions. All safe harbor matching contributions made to the Plan from the effective date are 100% vested at all times. Benefits Upon termination of service, a participant may elect to receive an amount equal to the value of the participant’s vested interest in his or her account. The form of payment is a lump-sum distribution. In-service withdrawals for situations including, but not limited to, financial hardships and attainment of age 59½, are allowed under the Plan. 5 Coventry Health Care, Inc. Retirement Savings Plan Notes to Financial Statements(continued) 1. Plan Description (continued) Participant Accounts Each participant’s account is credited with the participant’s contributions and allocations of (a) the Company’s matching contributions and (b) Plan income (losses) based on the participant’s investment and/or transaction activity. Allocations are based on participant earnings or account balances, as defined. Forfeited balances of terminated participants’ nonvested accounts may first be used to pay administrative expenses and then to reduce future Company matching contributions. The benefit to which a participant is entitled is the benefit that can be provided from the participant’s account. Participant Loans A participant may borrow a maximum of the lesser of $50,000 or 50% of their vested account balance with a minimum loan amount of $500. Loans are repayable through payroll deductions over periods ranging up to five years, unless used to purchase a principal residence, in which case the term can be longer than five years. The interest rate is determined by the plan administrator based on prevailing market rates available for similar loans from commercial lending institutions and is fixed over the life of the note. The loans are secured by the balance in the participant’s account. Forfeitures During 2011, no forfeited nonvested accounts were used to reduce employer contributions. As of December31, 2011 and 2010, forfeited nonvested accounts available to reduce future employer contributions totaled $67,917 and $16,281, respectively. During 2011, $1,250 of forfeitures were used to pay administrative expenses. Plan Termination Although it has not expressed any intent to do so, the Company has the right under the Plan to discontinue its contributions at any time and to terminate the Plan subject to the provisions of ERISA. In the event of Plan termination, participants will become 100% vested in their accounts. 6 Coventry Health Care, Inc. Retirement Savings Plan Notes to Financial Statements (continued) 2. Summary of Significant Accounting Policies Basis of Accounting The Plan’s financial statements have been prepared on the accrual basis of accounting. Use of Estimates The preparation of financial statements in conformity with U.S.generally accepted accounting principles requires management to make estimates that affect the amounts reported in the financial statements and accompanying notes to financial statements. Actual results could differ from those estimates. Income Recognition and Investment Valuation Interest income is recorded as earned on the accrual basis. Dividend income is recorded on the ex-dividend date. Purchases and sales of securities, and any realized gains or losses resulting from those transactions, are recorded on a trade-date basis. Investments of the Plan are stated at fair value. The shares of mutual funds are valued at quoted market prices, which represent the net asset values of shares held by the Plan at year-end. The fair value of the participation units in the common trust funds are based on quoted redemption values on the last day of the Plan year. The Company’s common stock is valued at the last reported sales price on the last business day of the Plan year. Cash includes amounts to be used to pay for investments purchased but not yet settled at year-end. Participant loans are valued at their outstanding balances. Notes Receivable from Participants Notes receivable from participants represent participant loans that are recorded at their unpaid principal balance plus any accrued but unpaid interest. Interest income on notes receivable from participants is recorded when it is earned. Related fees are recorded as administrative expenses and are expensed when they are incurred. No allowance for credit losses has been recorded as of December 31, 2011 or 2010. If a participant ceases to make loan repayments and the plan administrator deems the loan to be a distribution, the participant loan balance is reduced and a benefit payment is recorded. 7 Coventry Health Care, Inc. Retirement Savings Plan Notes to Financial Statements (continued) 2. Summary of Significant Accounting Policies (continued) Recent Accounting Pronouncements In January2010, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2010-06, Improving Disclosures about Fair Value Measurements. ASU 2010-06 amended Accounting Standards Codification (ASC) 820 to clarify certain existing fair value disclosures and require a number of additional disclosures. The guidance in ASU 2010-06 clarified that disclosures should be presented separately for each “class” of assets and liabilities measured at fair value and provided guidance on how to determine the appropriate classes of assets and liabilities to be presented. ASU 2010-06 also clarified the requirement for entities to disclose information about both the valuation techniques and inputs used in estimating Level2 and Level 3 fair value measurements. In addition, ASU 2010-06 introduced new requirements to disclose the amounts (on a gross basis) and reasons for any significant transfers between Levels1, 2 and 3 of the fair value hierarchy and present information regarding the purchases, sales, issuances and settlements of Level 3 assets and liabilities on a gross basis. With the exception of the requirement to present changes in Level 3 measurements on a gross basis, which became effective in 2011, the guidance in ASU 2010-06 was effective for reporting periods beginning after December15, 2009. Since ASU 2010-06 only affects fair value measurement disclosures, adoption of ASU 2010-06 did not affect the Plan’s net assets available for benefits or its changes in net assets available for benefits. In September2010, the FASB issued ASU 2010-25, Reporting Loans to Participants by Defined Contribution Pension Plans. ASU 2010-25 requires participant loans to be measured at their unpaid principal balance plus any accrued by unpaid interest and classified as notes receivable from participants. Previously, loans were measured at fair value and classified as investments. ASU 2010-25 is effective for fiscal years ending after December15, 2010 and is required to be applied retrospectively. Adoption of ASU 2010-25 did not change the value of participant loans from the amount previously reported as of December31, 2009. Participant loans are presented as notes receivable from participants in the statements of net assets available for benefits. 8 Coventry Health Care, Inc. Retirement Savings Plan Notes to Financial Statements (continued) 3. Investments The values of individual investments that represent 5% or more of the Plan’s net assets are as follows: December31 Company common stock T. Rowe Price Summit Cash Reserves Fund T. Rowe Price Retirement 2030 Fund T. Rowe Price Retirement 2020 Fund Growth Fund of America PIMCO Total Return Admin. During 2011, the Plan’s investments (including investments purchased, sold, as well as held during the year) appreciated (depreciated) in fair value as determined by quoted market prices as follows: Mutual and stock funds $ ) Common trust funds Company common stock $ ) 4. Fair Value Measurements ASC Topic 820 establishes a three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value. These tiers include: Level 1– defined as observable inputs such as quoted prices in active markets; Level 2– defined as inputs other than quoted prices in active markets that are either directly or indirectly observable; and Level 3– defined as unobservable inputs in which little or no market data exists, therefore requiring the Company to develop its own assumptions. 9 Coventry Health Care, Inc. Retirement Savings Plan Notes to Financial Statements (continued) 4. Fair Value Measurements (continued) The following table presents the fair value hierarchy for the Plan’s financial assets measured at fair value on a recurring basis at December31, 2011 and 2010: Quoted Prices in Active Markets for Identical Assets Significant Other Observable Inputs Significant Unobservable Inputs Total Level 1 Level 2 Level 3 December31, 2011 Cash $ $ $
